Title: The American Commissioners to Schweighauser, 2 January 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir
Passy Jany 2 1779
The Cargo of the Brig Morris Captain Gunnison, is to be weighed and an account taken of it and transmitted to Us and the Cargo itself delivered to the Farmers General, as the former was, taking their Receipt. If the Brig is in the service of Congress she may take the Remainder of the public stores in your Hands.
If Mr M. Cornic & fils of Morlaix, have advanced any thing to this Brig, you are desired to Settle with him and pay him. We are &c. The Invoice and Bill of lading are inclosed.
Mr J. D. Schweighauser.
